EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Larry Frank on 2/16/2022.

The application has been amended as follows: 
Amend Claim 8:
The bispecific antibody of claim 4, wherein both the first and the second antigen binding sites of the bispecific antibody comprise amino acid modifications at positions 223, 225, and 228 in the hinge region and at position 409 or 368, according to the EU numbering scheme, comprising SEQ ID NO: 279 

	Add New Claim 38:
A host cell comprising the vector of claim 11.

	Add New Claim 39:
A method of making the host cell of claim 12, comprising introducing the nucleic acid of claim 10 into a host cell.
	Add New Claim 40:
A method of making the host cell of claim 38, comprising introducing the vector of claim 11 into a host cell.

Rejoinder
Claims 1, 2, 4-9, 14, 23-24, 26, and 28-37 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-13, and 15-21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/28/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Following a diligent search, it was determined that the prior art neither teaches nor suggests an isolated antibody, which specifically binds to Cluster of Differentiation 70 (CD70), wherein the antibody comprises a heavy chain variable (VH) region comprising a VH complementarity determining region one (CDR1), a VH CDR2, and a VH CDR3, and a light chain variable (VL) region comprising a VL CDR1, a VL CDR2, and a VL CDR3, wherein the VH CDR1 comprises the amino acid sequence of SEQ ID NO: 97, the VH CDR2 comprises the amino acid sequence of SEQ ID NO: 100, the VH CDR3 comprises the amino acid sequence of SEQ ID NO: 102; or the VH CDR1 comprises the amino acid sequence of SEQ ID NO: 98, the VH CDR2 comprises the amino acid sequence of SEQ ID NO: 101, the VH CDR3 comprises the amino acid 
	Following a diligent search, it was determined that the prior art neither teaches nor suggests an antibody wherein the VL region comprises the amino acid sequence of SEQ ID NO: 17 and the VH region comprises the amino acid sequence of SEQ ID NO: 18.
	The closest prior art is Rattel (US20170349668A1, published 12/07/2017), which discloses SEQ ID NO: 1293 and SEQ ID NO: 892 (See below). However, SEQ. ID NOs: 1293 and 892 of Rattel do not have the same sequences as instant SEQ ID NOs: 17-18, and further, SEQ ID NO: 1293 corresponds to the VL of FL_37 and SEQ ID NO: 892 corresponds to the VH of DL_14, which are not the same antibody.

    PNG
    media_image1.png
    409
    510
    media_image1.png
    Greyscale



Conclusions

Claims 1, 2, 4-21, 23-24, 26, and 28-40 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JULIE WU/Supervisory Patent Examiner, Art Unit 1643